Name: Commission Regulation (EEC) No 1595/88 of 8 June 1988 amending Regulation (EEC) No 2185/87 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  financial institutions and credit
 Date Published: nan

 9 . 6. 88 Official Journal of the European Communities No L 142/ 15 COMMISSION REGULATION (EEC) No 1595/88 of 8 June 1988 amending Regulation (EEC) No 2185/87 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts Whereas that Annex should also be amended to take account of the use of the new combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the markets in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (3), as last amended by Regulation (EEC) No 1107/88 (4), and in particular Article 19 (7) thereof, Whereas Commission Regulation (EEC) No 2185/87 (*) provides in certain cases for the repayment of a refund calculated on the basis of the quantities fixed in the Annex to that Regulation ; whereas, for certain products, the use of those quantities may result in exorbitant financial consequences ; whereas the said Annex should accordingly be amended ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2185/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1988 . At the request of the party concerned, submitted before 1 October 1988, it shall apply to products released for free circulation from 24 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 7 . (3) OJ No L 177, 1 . 7. 1981 , p. 4. (4) OJ No L 110, 29 . 4. 1988 , p. 20 . 0 OJ No L 203, 24. 7. 1987, p. 20. No L 142/ 16 Official Journal of the European Communities 9 . 6 . 88 ANNEX 'ANNEX Goods (CN code) Quantities of basic products regarded as having been used to manufacture 100 kg of goods 1302 31 00 1302 32 10 1302 32 90 1302 39 00 1518 00 10 2941 10 00 3001 90 91 3505 10 50 3912 90 90 3913 90 90 3915 9091 3915 90 99 3916 90 90 3917 29 19 3917 32 51 3917 39 19 3919 10 90 3919 90 90 3920 99 90 3921 19 10 3921 19 90 3921 90 90 &lt; i l » 717 kg of white sugar 6 703 kg of maize (for the starch industry) plus 787,40 kg of white sugar 717 kg of white sugar 335 kg of common wheat (for the starch industry) 1 717 kg of white sugar'